DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-16 are objected to because of the following informalities:  - Claim 1: for clarity: in place of “the first and second nonwoven fabric layers” use “the first nonwoven fabric layer and the second nonwoven fabric layer”.Claims 2-16 are objected to based on their dependency on objected claim 1. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4, 6-7, and 11-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation “wherein the first nonwoven fabric layer has a basis weight in a range of about 0.5 or 1 ounces per square yard (osy) to about 3 or 4 osy”.  It is unclear the intended 
Claim 4 recites the limitation “wherein the second nonwoven fabric layer has a basis weight in a range of about 1 or 2 osy to about 5 or 6 osy.”  It appears to be a combination of both a broad range and narrower ranges. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 3 recites the broad recitation about 1 osy to about 6 osy, and the claim also recites narrower ranges, such as about 1 osy to about 5 osy, about 2 to about 5 osy and about 2 osy to about 6 osy, which are the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  For the purpose of prior art application, Examiner will interpret claim 3 as encompassing a basis weight range of about 1 osy to about 6 osy.
Claim 6 recites the limitation “wherein the first nonwoven layer comprises polypropylene fibers in an amount of about 90% to about 100% by weight of the first nonwoven layer, optionally wherein the first nonwoven layer consists of spun bond polypropylene fibers.”  It is unclear of the “optionally” limitation is required or just a preferred embodiment but not needed to meet the claim limitations.  For the purpose of prior art application, Examiner will interpret claim 6 as encompassing “wherein the first nonwoven layer comprises polypropylene fibers in an amount of about 90% to about 100% by weight of the first nonwoven layer.”
Claim 7 recites the limitation “wherein the second nonwoven layer comprises cellulosic fibers and polyester fibers in an amount of about 50% to about 100% by weight of the second nonwoven fabric layer, optionally wherein the second nonwoven layer comprises fibers and the fibers consist of cellulosic fibers and polyester fibers.”  It is unclear of the “optionally” limitation is required or just a preferred embodiment but not needed to meet the claim limitations.  For the purpose of prior art application, Examiner will interpret claim 7 as encompassing “wherein the second nonwoven layer comprises cellulosic fibers and polyester fibers in an amount of about 50% to about 100% by weight of the second nonwoven fabric layer.”
Claim 11 recites the limitation “wherein the laminate has a tensile strength of at least about 30 lbs as measured in the machine direction (MD) and/or cross machine direction (XD) in accordance with ASTM D5034 and/or a trap tear of about least about 5 lbs as measured in MD and/or XD in accordance with ASTM D5733.”  Claims reciting "at least about" are invalid for indefiniteness where there is close prior art and there is nothing in the specification, prosecution history, or the prior art to provide any indication as to what range of specific activity is covered by the term “about.”
Claim 12 recites the limitation “wherein the laminate has a maximum temperature of about 335°F or less within about 60 seconds when measured in accordance with ASTM D7140.”  The time appears to set by the test method as 60 seconds.  The use of “about” prior to 60 second renders the 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4, 6, 10-12, and 14-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pub. No. 2006/0228528 to Link.
Regarding claims 1-2, 4, 6, 10-12, and 14-18, Link teaches a fire blocking layer (laminate) including a three dimensional fiber network  of a needle-punched web (second nonwoven fabric layer) that incorporates flame retardant materials, reading on a needle punch nonwoven layer comprising a flame retardant, attached to a supporting layer (first nonwoven fabric layer) of a spunbond web of polyolefin fibers, including polypropylene (Link, abstract, para 0018, 0023, 0033, 0060), reading on a spun bond nonwoven layer comprising polypropylene fibers.  Link teaches the fabric may include an adhesive (Id., para 0022) as a layer between the layers of materials (Id., para 0039, 0060), reading on the adhesive adhering the first and second nonwoven fabric layers together.  This also reads on a method of making the laminate comprising laminating together the needle punch nonwoven (first nonwoven fabric layer) and the spunbond nonwoven fabric layer using an adhesive (claim 17).  As the adhesive is between the layer, a surface of the needle punch nonwoven (first nonwoven fabric layer) is necessarily laminated to a surface of the spunbond nonwoven (second nonwoven fabric layer) (claim 18).
claim 2, Link teaches the three dimensional fiber network (needlepunch nonwoven layer) comprising polyester fibers (Link, para 0016-0020). 
Regarding claim 4, Link teaches the flame retardant material (second nonwoven fabric layer) having a basis weight between 50-90 g/m2 (1.47 to 2.65 osy) (Id., para 0060).
Regarding claims 6 and 10, Link teaches the spunweb (first nonwoven fabric layer) being polypropylene (Link, para 0035, 0045, claim 52), reading on the layer comprising polypropylene fibers in amount of about 90% to about 100% by weight of the spunweb (first nonwoven fabric layer) and being devoid of flame retardant fibers.  Link does not teach adding flame retardant to the spunweb (Id., all), reading on the support layer of spunweb (first nonwoven fabric layer) being devoid of a flame retardant.
Regarding claims 11-12 and 16 and the claimed properties of tensile strength or trap tear (claim 11), maximum temperature within 60 second measured in accordance with ASTM D7140, and complying with 16 CFR 1632-33, in general, a limitation is inherent if it is the “natural result flowing from” the explicit disclosure of the prior art. Schering Corp. v. Geneva Pharms., Inc., 339 F.3d 1373, 1379 (Fed. Cir. 2003).  Therefore, although the prior art does not disclose these properties, the claimed properties are deemed to be inherent to the structure in the prior art since Link teaches an invention with a substantially similar structure and chemical composition as the claimed invention.  Link teaches a needlepunch nonwoven layer comprising a flame retardant as well as viscose and polyester fibers adhered to a spunbond web of polypropylene.  Products of identical structure and composition cannot have mutually exclusive properties.  The burden is on the Applicants to prove otherwise.  
Regarding claims 14-15, Link teaches a mattress comprising the fire-blocking material (Link, claim 2), reading on the laminate for use in a mattress and a mattress comprising the laminate.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-7, and 10-18 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 2006/0228528 to Link, remains as applied to claims 1-2, 4, 6, 10-12, 14-18 above.
Regarding claims 1-2, 4, 6, 10-12, and 14-18, in the event it is shown that Link does not disclose the claimed invention with sufficient specificity, the invention is obvious because Link discloses the claimed constituents and discloses that they may be used alternatively or in combination.  It would have been obvious to one of ordinary skill in the art before the effective filing date to form the fire blocking layer (laminate), wherein the layer comprising a needle punch nonwoven of viscose and polyester fibers and containing flame retardants chemically adhesively bonded to a spunbond nonwoven of polypropylene, motivated by the desire of using predictably suitable materials disclosed by Link and by the desire to successfully practice the invention of the prior art based on the totality of the teachings of the prior art.
Regarding claim 3, Link teaches the spunweb (second nonwoven fabric layer) having a basis weight between 10-70 g/m2 (0.29 to 2.06 osy) (Link, para 0035). While the reference does not specifically teach the claimed range of about 0.5 to about 4 osy, the disclosed range of the prior art combination overlaps with the instant claimed range.  It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).  Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date to adjust, vary, and optimize the basis weight, such as within the claimed range, motivated by the desire to successfully practice the invention of the prior art based on the totality of the teachings of the prior art. 
Regarding claim 7, Link teaches the three dimensional fiber network (second nonwoven fabric layer) comprising 10-50% wt a of second fiber component, such as viscose (cellulosic fiber) and 10-30 wt% of a third fiber component, such as polyester (Link, para 0017, 0048), reading on the needle punch nonwoven layer (second nonwoven fabric layer) comprising cellulosic fibers and polyester fibers in an amount of 20-80% by weight of the needle punch nonwoven layer (second nonwoven fabric layer).  While the reference does not specifically teach the claimed range of about 50% wt to about 100% wt, the disclosed range of the prior art combination overlaps with the instant claimed range.  It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).  Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date to adjust, vary, and optimize the amount of the fibers, such as within the claimed range, motivated by the desire to successfully practice the invention of the prior art based on the totality of the teachings of the prior art. 
Regarding claim 13, Link teaches the flame retardant nonwoven material (laminate) having an overall basis weight of 100-500 g/m2 (2.95 to 14.75 osy) (Link, para 0044).  While the reference does not specifically teach the claimed range of about 1.5 to about 10 osy, the disclosed range of the prior art combination overlaps with the instant claimed range.  It should be noted that in the case where the In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).  Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date to adjust, vary, and optimize the basis weight, such as within the claimed range, motivated by the desire to successfully practice the invention of the prior art based on the totality of the teachings of the prior art.

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 2006/0228528 to Link, remains as applied to claims 1-4, 6-7, and 10-18 above, in view of US Pub. No. 2005/0095936 to Jones.
Regarding claim 8, Link teaches within the nonwoven (second nonwoven fabric layer), binder fiber being incorporated, such as sheath/core or side-by-side (bicomponent fibers) (Link, para 0039-0040).  Link teaches the binder having a melting temperature within the range of 50-300C (Id., para 0039).  Link also teaches the three dimensional fiber network (second nonwoven fabric layer) comprising 10-50% wt a of second fiber component, such as viscose (cellulosic fiber) (Id., para 0017, 0048), reading on the needle punch nonwoven layer (second nonwoven fabric layer) comprising cellulosic fibers in an amount of 10-50% by weight of the needle punch nonwoven layer (second nonwoven fabric layer).
Link does not explicitly teaches the sheath/core or side-by-side binder fibers comprising polyester.
However, Jones teaches that it is known to use polyester binder fibers in backing layers used in mattresses application as a minor blend components (Jones, para 0013, 0015).  It would have been 
Regarding claim 9, Link is silent with regards to the thickness of the fire blocking layer (laminate).
However, Jones teaches a flame and heat-resistant backing fabric layer for use in mattress applications having a thickness of less than about 0.20 inches (Jones, abstract, 0013, 0015, 0039).  Jones teaches the backing layer may be made from flame resistant fibers, non-thermoplastic fibers coated to provide flame resistant properties or a blend with minor component of thermoplastic fibers (Id., para 0013).
It would have been obvious to one of ordinary skill in the art before the effective filing date to form the fire blocking layer, wherein the fire blocking layer of Link has a thickness of less than about 0.20 inches as taught by Jones, motivated by the desire of using conventionally known thickness predictably suitable for flame and heat-resistant backing layers used in mattress applications.

Claims 1, 5, 10-12, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 2005/0095936 to Jones in view of WO 2005/059224 to Lampe.
Regarding claims 1, 5, 10-12, and 14-16, Jones teaches an upholstery panel (laminate), including in a mattress (claims 14-15), comprising a ticking layer (first fabric layer) that is a decorative layer of a strong fabric (Jones, abstract, para 0025-0028) and a heat-resistant backing fabric (second fabric layer) that is a fibrous material that has been treated with flame retardant material (Id., para 0029), reading on the backing fabric, or layer, comprising flame retardant material.  Jones teaches the layers being assembled into a composite using adhesive (Id., para 0012, 0042), reading on the adhesive adhering the 
Jones does not teach the ticking layer that is a spun bond nonwoven layer comprising polypropylene fibers. 
However, Lampe teaches a mattress ticking comprising a nonwoven layer and that provides a solution as regards the frequently nonuniform appearance of the material (Lampe, abstract, p. 3 lines 14-19).  Lampe teaches the nonwoven material being a spunbond polypropylene that is advantageous with regards to flexibility and durability (Id., p. 6 lines 17-21).
It would have been obvious to one of ordinary skill in the art before the effective filing date to form the upholstery panel of Jones, wherein the ticking layer of Jones is the ticking layer of Lampe comprising the spunbond polypropylene, motivated by the desire of using conventionally known ticking layer predictably suitable for in mattress application and by the desire of using flexible and durable materials as well as to provide a solution to frequently nonuniform appearances.
Regarding claims 11-12 and 16 and the claimed properties of tensile strength or trap tear (claim 11), maximum temperature within 60 second measured in accordance with ASTM D7140, and complying with 16 CFR 1632-33, although the prior art does not disclose these properties, the claimed properties are deemed to be inherent to the structure in the prior art since the prior art combination teaches an invention with a substantially similar structure and chemical composition as the claimed invention.  The prior art combination teaches a needlepunch nonwoven layer comprising a flame retardant adhered to a .  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Pub. No. 2011/0283458 to Gillette a flame resistant ticking for mattresses, wherein flame resistant ticking including laminating a flame retardant backer, or backing fabric, to an outer decorative fabric and teaches the backer being a nonwoven material and the decorative fabric being a nonwoven material that is laminated to the backer, such as by adhesive bonding.  US Pub. No. 2007/0093160 to Collins teaches a flame blocker thermal barrier fabric, such as a nonwoven or woven, that will not ignite or burn upon exposure to open flame (Collins, abstract, para 0046) comprising organic fibers A, such as rayon (cellulose fibers), fibers B, such as polyester, and a flame retardant C that can be applied to the fabric or fibers. USPN 5,942,452 to Daponte teaches a composite fabric for use in upholstery backing comprising at least one layer of a needlepunched web of nonwoven staple fibers adhered to at least one layer of a substantially continuous filament nonwoven web, such as spunbond nonwoven layer comprising polypropylene.
  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER ANN GILLETT whose telephone number is (571)270-0556.  The examiner can normally be reached on 7 AM- 5:30 PM EST M-H.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JENNIFER A GILLETT/               Examiner, Art Unit 1789